Appeal from an order of the Surrogate’s Court, Onondaga County (Peter N. Wells, S.), entered January 30, 2006. The order, insofar as appealed from, dismissed in part the objections to the intermediate accounts filed by petitioners.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum:
Surrogate’s Court properly dismissed all but one of the objections to the intermediate accounts filed by petitioners, the trustees of the underlying marital trust. With the exception of the single objection that was sustained by the Surrogate, objectant failed to meet his burden of coming forward with evidence establishing that the accounts were inaccurate or incomplete (see Matter of Rudin, 34 AD3d 371, 372 [2006]; Matter of Curtis, 16 AD3d 725, 726-727 [2005]). Present—Scudder, EJ., Hurlbutt, Centra, Fahey and Green, JJ.